DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants response dated 07 October 2021 to the Non-Final Office Action dated 09 July 2021 is acknowledged.  
Amended claims, dated 07 October 2021 have been entered into the record.

PTO-892 Form
US11040957 and WO2021133601 are publications with Applicant and/or inventor in common with the instant application, disclosing related subject matter, which are cited for completeness.

Examiner’s Response
The rejections set forth in the previous office action are overcome in view of Applicant’s amended claims and arguments in the response:

Claim Rejections - 35 USC § 112
Claims 3-4, 7, 29 and 71-77 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant traversed the rejection on pages 15-16 of the response.  Applicant 7 group to moieties capable of functioning as Michael-type acceptors.
The Examiner has reconsidered the rejection on these grounds in view of the present amendment and Applicant’s arguments and finds them persuasive.  The Examiner agrees that independent claim 3, as presently amended, finds sufficient descriptive support in the application disclosure.  The rejection is overcome for at least this reason.

Claim Rejections - 35 USC § 103
Claims 3-4, 7, 24-25, 29 and 71-77 were rejected under 35 U.S.C. 103 as being unpatentable over Gray (WO2015058140).
Applicant traversed the rejection on pages 16-21 of the response.  Several arguments, as to why the present claims are non-obvious over the cited reference are set forth, summarized as follows:  Applicant argues that there is no reasonable basis to select the closest prior art compound of compound 161 from among all of those described by the reference since it was not tested in any assay while numerous other example compounds of significantly different structure were actually tested.  Applicant argues that the selection of compound 161 for further modification would require improper hindsight.  Applicant argues that modification according to the reference teachings can only lead to a compound as claimed by picking and choosing seemingly at random from among all of the possible variables and potential modifications taught by the reference.  Applicant argues that there would be no reasonable expectation of success in obtaining an active compound with kinase selectivity properties as 
The Examiner has re-weighed the evidence in view of Applicant’s arguments and finds them persuasive.  In particular, the reference, when considered as a whole, appears to teach against selection of a linking moiety (reference “L2”) attaching the “central” cyclohexyl moiety to the “right-side” phenyl group of the generic formula, which is other than a nitrogen-linked group of an -NH- or amide moiety -NH-C(=O)-.  See MPEP 2144.08 II. A. 4. (c). “consider any teaching or suggestion in the reference of a preferred species or subgenus that is significantly different in structure from the claimed species or subgenus. Such a teaching may weigh against selecting the claimed species or subgenus and thus against a determination of obviousness.”  For example, all but one of the large number of disclosed particular examples of the generic invention have such a nitrogen linker group at this position.  This at least suggests that a nitrogen atom linker represents a preferred sub-genus. Such preferred amines/amides are considered to be significantly different from ethers as instantly claimed at least since different physical properties and conformational properties would be expected.  Furthermore, the single example compound (compound 155, page 219) which does not have one of these linkers has a -O-CH2- moiety as L2 which is different from that of the claims and which further differs in that it has a different regiochemical composition.  These teachings weigh against selection of an instant compound having a single atom oxygen linker.  
The rejection is withdrawn for at least these reasons.


Election/Restrictions
Species election:
Search and examination of the generic invention has been extended to encompass the full scope of independent claim 3.
Claim 3 is allowable. Claim 14, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of the species of the generic invention, as set forth in the Office action mailed on 11 December 2020, is hereby withdrawn and claim 14 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Inventive Group Election:
Claim 3 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 31, 58 and 61-63, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11 December 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel compounds of formula (II), compositions and methods of use thereof.  The compounds have pharmacological utility as covalent inhibitors of CDK12/13 kinase enzymes.  The closest prior art is the cited Gray (WO2015058140) disclosure.  The reference, and the prior art as a whole, does not reasonably teach or suggest the combination of structural features required by the instant claims with any reasonable expectation of a successful result.  In particular the present claims require a “central” cyclohexyl moiety linked to a pyrimidine ring with a nitrogen atom and to a benzene ring with an ether -O- moiety wherein the groups are attached in a 1,3- isomeric relationship to each other.  While compounds with these features are encompassed by the broad generic teachings of the reference, there is no reasonable basis as to why a skilled artisan would make the required selections, from among all those possible and to also reasonably expect to obtain a compound with CDK12/13 inhibitory activity.  See above.
All of the present claims require a compound according to independent claim 3 and are allowable over the prior art for at least the same reasons.  Applicant demonstrates functional activity for compounds of the claims which is considered to be commensurate with the claimed methods of use in view of the state of the art of the use of kinase inhibitors as pharmaceutical agents.

Conclusion
	Claims 3-4, 7, 14, 24-25, 29, 31, 58, 61-63 and 71-78 (renumbered claims 1-20) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625